269 F.2d 837
AIR DEVICES, INC., Appellantv.TITUS MANUFACTURING CORP. andC. R. Hutcheon, Incorporated.
No. 12878.
United States Court of Appeals Third Circuit.
Argued June 12, 1959.
Decided August 11, 1959.

Harry Price, New York City (Harry Sommers, Newark, N. J., on the brief), for appellant.
Lloyd C. Root, Chicago, Ill. (Harry B. Rook, Newark, N. J., Richard L. Johnston, Daniel V. O'Keeffe, Marzall, Johnston, Cook & Root, Chicago, Ill., on the brief), for appellee.
Before BIGGS, Chief Judge, and McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
The court below granted a motion filed by Titus, an Iowa corporation, to quash the service as to it and dismissed Titus as a party defendant to the suit, entering judgment pursuant to Rule 54(b), Fed.R.Civ.Proc., 28 U.S.C. The complaint alleged infringement of copyright laws and unfair competition. The action invoked the jurisdiction of the court below on the basis of diversity and under the copyright laws, 28 U.S.C. §§ 1391 (c), 1332, and 1338 (1952). The court below, after a careful review of the record, found that Hutcheon's status in its relationship to Titus was that of an independent contractor and that therefore Titus was not present in New Jersey in a sense that would support service of process. See 28 U.S.C. § 1400(a) (1952); Rule 4, Fed.R.Civ.Proc., 28 U. S.C., and Springs Cotton Mills v. Machinecraft, Inc., D.C.S.C.1957, 156 F. Supp. 372. See also Davega, Inc. v. Lincoln Furniture Mfg. Co., 2 Cir., 1928, 29 F.2d 164. It appears clearly that Titus has not maintained the minimum contacts in New Jersey necessary to warrant the court below in assuming jurisdiction of the foreign corporation, Titus.


2
Finding no error in the judgment appealed from, it will be affirmed.